ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_04_FR.txt.                                                                                         300




         OPINION INDIVIDUELLE DE M. LE JUGE TOMKA

[Traduction]

   Compétence de la Cour au titre du paragraphe 2 de l’article 36 du Statut —
Existence d’un différend — Négociations ou notification préalables n’étant pas
requises pour saisir la Cour — Existence d’un différend étant une condition à
l’exercice de la compétence — Différend devant exister en principe à la date du
dépôt de la requête — Cour ayant appliqué cette condition avec souplesse et tenu
compte des événements ultérieurs — Présente instance ayant clairement révélé
qu’un différend existait entre les Iles Marshall et l’Inde — Fait que la Cour aurait
dû examiner les autres arguments avancés pour contester sa compétence.
   Recevabilité — Allégation selon laquelle le droit international coutumier impose
des obligations relatives au désarmement nucléaire — Nature de ces obligations
alléguées — Désarmement exigeant la coopération de tous les Etats, notamment
les puissances nucléaires — Cour ne pouvant apprécier la position d’un Etat doté
d’armes nucléaires sans prendre en considération celles des autres puissances
nucléaires — Absence à l’instance des autres puissances nucléaires ayant empêché
la Cour d’examiner les demandes des Iles Marshall dans le contexte multilatéral
qui les caractérisait — Requête étant irrecevable.

   1. Pour la première fois depuis près d’un siècle qu’elle règle les diﬀé-
rends entre Etats dans l’enceinte du Palais de la Paix, la Cour « mon-
diale » (la Cour permanente de Justice internationale, puis la Cour
internationale de Justice) a écarté une aﬀaire au motif qu’il n’existait,
avant le dépôt de la requête introductive d’instance, aucun diﬀérend entre
le demandeur et le défendeur 1 ; elle n’a pas semblé s’intéresser à la ques-
tion de savoir si pareil diﬀérend existe aujourd’hui.
   2. Je ne suis pas convaincu par l’approche suivie dans l’arrêt, et ce, en
dépit des nombreux renvois à la jurisprudence de la Cour qui y sont conte-
nus. Selon moi, d’autres décisions rendues par celle-ci, ainsi que par sa
devancière, ne vont pas dans le même sens, et je regrette donc de ne pou-
voir souscrire à la conclusion de la Cour fondée sur l’absence de diﬀérend.

   1 Ne sont pas ici prises en compte les demandes en interprétation au sens de l’article 60

du Statut, qui mentionne également, dans sa version anglaise, le terme « dispute » (le
texte français se référant à une « contestation ») (voir notamment Demande d’interpréta-
tion de l’arrêt du 20 novembre 1950 en l’affaire du droit d’asile (Colombie c. Pérou), arrêt,
C.I.J. Recueil 1950, p. 403). En l’absence de désaccord entre les parties sur le sens et la
portée de l’arrêt, il n’y a rien à interpréter (voir Demande en interprétation de l’arrêt du
31 mars 2004 en l’affaire Avena et autres ressortissants mexicains (Mexique c. Etats-Unis
d’Amérique) (Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2009, p. 17,
par. 45). Les demandes en interprétation ne peuvent servir à rechercher une décision de la
Cour sur des questions dont elle n’a pas été saisie dans l’instance initiale (voir notamment
Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar
(Cambodge c. Thaïlande) (Cambodge c. Thaïlande), arrêt, C.I.J. Recueil 2013, p. 303-304,
par. 56).

                                                                                          49

             armes nucléaires et désarmement (op. ind. tomka)                        301

   3. Est-il vraiment exact qu’il n’existait, en avril 2014, aucun diﬀérend
entre les Iles Marshall et l’Inde concernant l’exécution par cette dernière
des obligations relatives au désarmement nucléaire qui, selon le deman-
deur, lui incombent au titre du droit international coutumier ? Est-il vrai-
ment exact qu’il n’existe aucun diﬀérend entre les Parties aujourd’hui ?
Celles-ci ont-elles des positions concordantes sur la question de l’exécu-
tion par l’Inde des obligations alléguées ?
   4. Dans leur requête, les Iles Marshall soutenaient notamment que
      « [l]’Inde, au lieu de s’acquitter de l’obligation que lui impose le droit
      international coutumier de poursuivre de bonne foi des négociations
      pour mettre ﬁn à la course aux armements nucléaires à une date rap-
      prochée, cherch[ait] à améliorer et à accroître ses forces nucléaires et
      à les conserver pour une durée illimitée.
         De même, l’Inde a manqué de s’acquitter de l’obligation que lui
      impose le droit international coutumier de poursuivre de bonne foi
      des négociations conduisant à un désarmement nucléaire dans tous
      ses aspects eﬀectué sous un contrôle international strict et eﬃcace, et
      ce, en particulier, en adoptant une ligne de conduite qui, en visant à
      accroître et à améliorer ses forces nucléaires, est contraire à l’objectif
      du désarmement nucléaire. »
Les Iles Marshall priaient la Cour, sur le fondement de ces allégations, de
rendre un jugement déclaratoire indiquant que, par un certain nombre
d’actes et d’omissions, « l’Inde a[vait] manqué et continu[ait] de manquer
aux obligations internationales qui lui incombent au regard du droit
international coutumier » (les italiques sont de moi) 2. Elles demandaient
également à la Cour
      « d’ordonner à l’Inde de prendre toutes les mesures nécessaires pour
      se conformer, dans un délai d’un an à compter du prononcé de l’ar-
      rêt, aux obligations que lui impose le droit international coutumier
      en ce qui concerne la cessation de la course aux armements nucléaires
      à une date rapprochée et le désarmement nucléaire, parmi lesquelles
      celle de mener des négociations de bonne foi, si nécessaire en enga-
      geant celles-ci, en vue de conclure une convention relative à un désar-
      mement nucléaire dans tous ses aspects eﬀectué sous un contrôle
      international strict et eﬃcace ».
  5. Le point de savoir s’il existe des obligations de droit international
coutumier au sens où le demandeur les entend, et qui incombent donc
notamment à l’Inde, relève de l’examen au fond. Ce nonobstant, le défen-
deur contestait les allégations des Iles Marshall en la présente espèce. Dans
son contre-mémoire, il avait ainsi « souten[u] que la thèse de la République
des Iles Marshall [était] totalement dépourvue de fondement ».



  2   Pour le texte intégral des demandes, voir le paragraphe 11 du présent arrêt.

                                                                                      50

           armes nucléaires et désarmement (op. ind. tomka)                 302

                                I. Compétence

   6. Pour l’essentiel, l’Inde avait avancé quatre arguments pour contester
la compétence de la Cour et la recevabilité de la requête. Le premier
consistait à aﬃrmer qu’« il n’exist[ait] aucun diﬀérend entre les Parties ».
   7. La Cour a conclu qu’elle « n’a[vait] pas compétence en la présente
espèce au titre du paragraphe 2 de l’article 36 de son Statut » (arrêt, par. 54).
   8. Il y a lieu de rappeler que les Iles Marshall invoquaient, comme base
de compétence, les déclarations faites par les Parties en vertu du para-
graphe 2 de l’article 36 du Statut, celle des Iles Marshall ayant été déposée
le 24 avril 2013, et celle de l’Inde, le 18 septembre 1974.
   9. Lorsqu’elle se penche sur des questions de compétence, la Cour doit
faire preuve de prudence avant de s’appuyer sur des conclusions qu’elle a
pu formuler par le passé, notamment dans le contexte de déclarations
d’acceptation de sa juridiction ou de clauses compromissoires ﬁgurant
dans des traités, qui peuvent, les unes et les autres, établir certaines condi-
tions préalables à sa saisine. La jurisprudence de la Cour doit donc être
examinée à la lumière des dispositions particulières qui fondaient sa com-
pétence dans chaque aﬀaire.
   10. Dans le présent arrêt (voir le paragraphe 35), la Cour rappelle la
position qu’elle a déjà exprimée, selon laquelle, lorsqu’« [e]lle a été saisie
sur la base de déclarations … qui ne contiennent aucune condition rela-
tive à des négociations préalables à mener dans un délai raisonnable »
(Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 322,
par. 109), la tenue de pareilles négociations préalables au dépôt de la
requête n’est pas requise. La Cour avait précisé, dans cette même déci-
sion, que l’Etat n’était pas « tenu d’informer [l’autre] de son intention de
[la] saisir » (ibid., p. 297, par. 39).
   11. L’Inde a estimé que « la première condition mise à l’exercice de
[la] compétence [de la Cour] est qu’il existe un diﬀérend entre les
parties ».
   12. Bien que la Cour ait maintes fois déclaré que l’existence d’un diﬀé-
rend était une condition pour qu’elle ait compétence, il est, selon moi,
plus exact de considérer — avec l’Inde — qu’il s’agit en réalité d’une
condition à l’exercice de cette compétence. La compétence de la Cour est
fondée sur le consentement des Etats. Lorsqu’ils font une déclaration en
vertu du paragraphe 2 de l’article 36 du Statut, ceux-ci « reconna[issent]
comme obligatoire de plein droit et sans convention spéciale, à l’égard de
tout autre Etat acceptant la même obligation, la juridiction de la Cour sur
tous les diﬀérends d’ordre juridique ayant pour objet [les questions visées
aux alinéas a) à d) de ce paragraphe] ». La compétence de la Cour à
l’égard d’un Etat ayant fait pareille déclaration est donc établie à compter
du moment où ladite déclaration est déposée auprès du Secrétaire général
de l’Organisation des Nations Unies, et demeure en vigueur jusqu’à son
retrait ou, si elle a été faite pour une durée déterminée, son expiration. La
Cour a ainsi conﬁrmé que,

                                                                              51

          armes nucléaires et désarmement (op. ind. tomka)               303

    « par le dépôt de sa déclaration d’acceptation [de la juridiction de la
    Cour au titre du paragraphe 2 de l’article 36 du Statut] entre les
    mains du Secrétaire général, l’Etat acceptant dev[enait] partie au sys-
    tème de la disposition facultative à l’égard de tous autres Etats décla-
    rants, avec tous les droits et obligations qui découlent de l’article 36.
    Le rapport contractuel entre les Parties et la juridiction obligatoire de
    la Cour qui en découle sont établis « de plein droit et sans convention
    spéciale » du fait du dépôt de la déclaration. » (Droit de passage sur
    territoire indien (Portugal c. Inde), exceptions préliminaires, arrêt,
    C.I.J. Recueil 1957, p. 146 ; les italiques sont de moi.)
La Cour a également précisé que c’est à la date à laquelle est déposée la
déclaration du second Etat que « le lien consensuel qui constitue la base
de la disposition facultative prend naissance entre les Etats intéressés »
(ibid.).
   13. La compétence de la Cour ne se trouve donc pas établie ou para-
chevée par la naissance d’un diﬀérend, laquelle est une condition néces-
saire à son exercice, dans l’hypothèse où un Etat ayant accepté la
juridiction de la Cour décide d’introduire une instance devant elle contre
un autre Etat, lui aussi auteur d’une déclaration en vigueur. La disparition
d’un diﬀérend en cours de procédure — parce que les parties sont parve-
nues à un arrangement ou en raison de développements nouveaux — ne
prive pas la Cour de sa compétence, mais celle-ci n’a plus, en pareil cas, à
se prononcer au fond, aucune question ne restant à trancher. Elle se
contente alors de prendre acte, par voie d’ordonnance, de l’arrangement
intervenu en demandant au greﬃer « que l’aﬀaire soit rayée du rôle » (voir
notamment Passage par le Grand-Belt (Finlande c. Danemark), ordon-
nance du 10 septembre 1992, C.I.J. Recueil 1992, p. 348-349), ou de
conclure que la demande « est désormais sans objet et qu’il n’y a dès lors
pas lieu à statuer » (voir notamment Essais nucléaires (Australie c. France),
arrêt, C.I.J. Recueil 1974, p. 272, par. 62 ; Essais nucléaires (Nouvelle-
Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 478, par. 65).


   14. La Cour a pour mission « de régler conformément au droit interna-
tional les diﬀérends qui lui sont soumis » (paragraphe 1 de l’article 38 du
Statut), mission dont elle s’acquitte en sa qualité d’organe judiciaire prin-
cipal de l’Organisation des Nations Unies, apportant ainsi sa contribu-
tion aux buts de l’Organisation, et notamment à celui de « réaliser, par
des moyens paciﬁques, conformément aux principes de la justice et du
droit international, l’ajustement ou le règlement de diﬀérends … de carac-
tère international » (paragraphe 1 de l’article 1 de la Charte des
Nations Unies). Elle ne peut eﬀectivement le faire que si le diﬀérend entre
les parties existe toujours au moment où elle est appelée à se prononcer
au fond, et à condition qu’elle ait compétence et que la requête soit rece-
vable. Toutefois, et même si la formulation du paragraphe 1 de l’article 38
implique que le diﬀérend existe déjà lorsque l’instance est introduite

                                                                          52

           armes nucléaires et désarmement (op. ind. tomka)                 304

devant la Cour, le membre de phrase relatif à la mission de celle-ci, qui a
été ajouté au texte dudit article à la conférence de San Francisco, ne visait
pas à énoncer une condition à sa compétence. L’article 38 a en eﬀet pour
objet de déﬁnir le droit que la Cour est tenue d’appliquer, les dispositions
concernant plus particulièrement sa compétence étant — outre les
articles 34 et 35 — les articles 36 et 37. Ce qui est indiqué au para-
graphe 39 du présent arrêt doit donc être considéré comme une simple
observation de la Cour, et non comme un élément déterminant aux ﬁns
d’établir sa compétence.
   15. Ainsi que la Cour l’a souligné à plusieurs reprises, « [e]n principe,
le diﬀérend doit exister au moment où la requête [lui] est soumise » (Ques-
tions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Séné-
gal), arrêt, C.I.J. Recueil 2012 (II), p. 442, par. 46, citant Application de
la convention internationale sur l’élimination de toutes les formes de discri-
mination raciale (Géorgie c. Fédération de Russie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2011 (I), p. 85, par. 30 ; les italiques sont de
moi) ; voir également Violations alléguées de droits souverains et d’espaces
maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 27, par. 52 ; Application de
la convention pour la prévention et la répression du crime de génocide
(Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008,
p. 437-438, par. 79-80, citant Application de la convention pour la préven-
tion et la répression du crime de génocide (Bosnie-Herzégovine c. Yougo-
slavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 613,
par. 26).
   16. Bien qu’ayant rappelé cette règle générale (voir arrêt, par. 39), la
Cour a choisi d’adopter un critère très strict, estimant que le diﬀérend
devait avoir existé avant le dépôt de la requête par les Iles Marshall.

   17. Dans certaines circonstances, le diﬀérend doit eﬀectivement exister à
la date à laquelle la requête est déposée. Tel était par exemple le cas dans la
récente aﬀaire relative aux Violations alléguées de droits souverains et d’es-
paces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), puisque
la dénonciation du pacte de Bogotá par la Colombie avait pris eﬀet presque
immédiatement après le dépôt de la requête (voir exceptions préliminaires,
arrêt, C.I.J. Recueil 2016 (I), p. 49-50, par. 17, p. 52-53, par. 24, p. 56,
par. 34, et p. 60, par. 48). L’acceptation par la Colombie de la juridiction de
la Cour au titre du pacte ayant expiré dès la prise d’eﬀet de ladite dénoncia-
tion, le Nicaragua ne pouvait plus, après cela, introduire une instance contre
cet Etat, et la Cour a donc recherché si un diﬀérend s’était fait jour antérieu-
rement (ibid., par. 52 et suiv.). De la même manière, en l’aﬀaire Géorgie
c. Fédération de Russie, la Cour a été amenée à examiner une clause compro-
missoire particulière contenue dans la convention internationale sur l’élimi-
nation de toutes les formes de discrimination raciale, qui exigeait qu’il existât
un « diﬀérend … touchant l’interprétation ou l’application de la … Conven-
tion qui n’aura[it] pas été réglé par voie de négociation ou au moyen des
procédures expressément prévues par ladite Convention… » (art. 22, cité dans

                                                                              53

           armes nucléaires et désarmement (op. ind. tomka)                  305

Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Géorgie c. Fédération de Russie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 81, par. 20 ; les italiques sont
de moi). Il devait donc exister un diﬀérend qui n’eût « pas été réglé par voie
de négociation », exigence dont la Cour a estimé qu’elle faisait partie des
« conditions préalables auxquelles il d[evait] être satisfait avant toute saisine
de la Cour » (ibid., p. 128, par. 141). Lorsqu’une clause compromissoire
impose, parmi les « conditions préalables » à la saisine de la Cour, que des
négociations soient menées avant le dépôt de la requête, le diﬀérend doit
logiquement s’être fait jour avant l’introduction de l’instance. De surcroît, le
diﬀérend et les négociations ainsi prescrites doivent porter sur l’objet de la
convention dans laquelle ﬁgure ladite clause compromissoire — soit, dans le
cas de l’aﬀaire Géorgie c. Fédération de Russie, celle relative à la discrimina-
tion raciale —, condition à laquelle il ne saurait être satisfait par n’importe
quel type de discussions politiques bilatérales. L’arrêt Géorgie c. Fédération
de Russie doit donc être analysé à la lumière de ce qui précède, et je ne par-
tage pas l’idée selon laquelle cette décision aurait marqué l’apparition, dans
la jurisprudence de la Cour, d’une approche plus formaliste quant à la ques-
tion de l’existence d’un diﬀérend.
   18. Quand aucune circonstance ne requérait qu’un diﬀérend ait existé
entre les parties à une date particulière, la Cour a en revanche fait preuve
de souplesse à cet égard en ne limitant pas son examen à la période anté-
rieure au dépôt de la requête.
   19. En l’aﬀaire relative à l’Application de la convention pour la préven-
tion et la répression du crime de génocide (Bosnie-Herzégovine c. Yougo-
slavie), la Cour, amenée à « vériﬁer s’il exist[ait] entre les Parties un
diﬀérend entrant dans les prévisions de [l’article IX de la convention] »
(exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 614, par. 27),
a ainsi relevé ce qui suit :
     « [s]i la Yougoslavie s’est abstenue de déposer un contre-mémoire au
     fond et a soulevé des exceptions préliminaires, elle n’en a pas moins
     globalement rejeté toutes les allégations de la Bosnie-Herzégovine,
     que ce soit au stade des procédures afférentes aux demandes en indica-
     tion de mesures conservatoires, ou au stade de la présente procédure
     relative auxdites exceptions » (ibid., par. 28 ; les italiques sont de moi).
Il était manifeste que, lorsque la requête avait été déposée le 20 mars 1993,
un très grave conﬂit militaire faisait déjà rage depuis un an en Bosnie-
Herzégovine, la guerre ayant éclaté sur son territoire peu de temps après
sa déclaration d’indépendance le 6 mars 1992. La Cour n’a cependant pas
recherché si le demandeur avait formulé quelque allégation ou prétention
fondée sur un manquement aux obligations découlant de la convention
avant l’introduction de l’instance. Elle s’est contentée de relever que « les
demandes présentées à titre principal par la Bosnie-Herzégovine
tend[aient] à ce qu[’elle] dise et juge que la Yougoslavie a[vait] violé de
diverses façons la convention sur le génocide » (ibid.), avant de constater,
dans le passage précité, que le défendeur avait rejeté ces allégations au

                                                                               54

            armes nucléaires et désarmement (op. ind. tomka)                           306

cours de la procédure, sans faire aucune mention d’un rejet antérieur à sa
saisine par le demandeur.
   20. Par ailleurs, s’agissant de la date à laquelle il doit être satisfait aux
conditions de sa compétence, la Cour mondiale a, depuis ses premières
années d’existence, toujours fait preuve d’une relative souplesse, s’abstenant
de tout formalisme excessif (sur ce point, voir Application de la convention
pour la prévention et la répression du crime de génocide (Croatie c. Serbie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 438, par. 81).
   21. Dans une aﬀaire tranchée en 1925, le défendeur avait notamment
allégué que « [l]a Cour n[’était] pas compétente parce qu’une divergence
de vues au sujet de l’interprétation et de l’application de la convention de
Genève n’[avait] pas été constatée avant l’introduction de la requête »
(Certains intérêts allemands en Haute-Silésie polonaise, compétence,
arrêt no 6, 1925, C.P.J.I. série A, no 6, p. 13 ; les italiques sont de moi). La
Cour permanente a toutefois relevé que la clause compromissoire « ne
pos[ait] pas la condition de négociations diplomatiques qui devraient être
tentées en première ligne », et que, en vertu de cette clause, « [elle]
p[ouvait] être saisie … aussitôt que l’une des Parties estim[ait] qu’il y
a[vait] divergence d’opinion résultant de l’interprétation et de l’application
de [certaines dispositions de la convention] » (ibid., p. 14). Rejetant
l’exception qui lui était soumise, la Cour a fait un prononcé qui, selon
moi, est clairement pertinent aux ﬁns de la présente espèce. Il se lit
comme suit :
       « Or, une divergence d’opinion se manifeste dès qu’un des gouver-
     nements en cause constate que l’attitude observée par l’autre est
     contraire à la manière de voir du premier. Même si la nécessité d’une
     contestation formelle ressortait de [la clause compromissoire], cette
     condition pourrait être à tout moment remplie par un acte unilatéral
     de la Partie demanderesse. La Cour ne pourrait s’arrêter à un défaut
     de forme qu’il dépendrait de la seule Partie intéressée de faire dispa-
     raître. » (Ibid.) 3
   22. Ce dictum trouvait son origine dans le principe que la Cour perma-
nente avait énoncé un an auparavant, en 1924, en l’aﬀaire des Concessions
Mavrommatis en Palestine (voir Application de la convention pour la préven-
tion et la répression du crime de génocide (Bosnie-Herzégovine c. Yougosla-
vie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 613, par. 26).
Examinant un argument suivant lequel la requête introductive d’instance
n’était pas valide au motif « qu’elle [était] antérieure à l’époque où le [proto-
cole invoqué] [était] devenu applicable », la Cour permanente avait souligné
ceci :
       « Même si la base de l’introduction d’instance était défectueuse
     pour la raison mentionnée, ce ne serait pas une raison suﬃsante pour
   3 Cet énoncé a d’autant plus de force qu’il reﬂétait, semble-t-il, un consensus de l’en-

semble des membres élus de la Cour ; seul un « juge national », ainsi qu’étaient alors dési-
gnés les juges ad hoc, choisi par le défendeur, s’y était opposé.

                                                                                         55

          armes nucléaires et désarmement (op. ind. tomka)                  307

     débouter le demandeur de sa requête. La Cour, exerçant une juridic-
     tion internationale, n’est pas tenue d’attacher à des considérations de
     forme la même importance qu’elles pourraient avoir dans le droit
     interne. Dans ces conditions, même si l’introduction avait été préma-
     turée, parce que le Traité de Lausanne n’était pas encore ratiﬁé, ce
     fait aurait été couvert par le dépôt ultérieur des ratiﬁcations requises. »
     (Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I.
     série A no 2, p. 34.)
   23. La Cour internationale de Justice a appliqué ce principe dans
l’arrêt qu’elle a rendu au stade des exceptions préliminaires en l’aﬀaire
relative à l’Application de la convention pour la prévention et la répres-
sion du crime de génocide (Bosnie-Herzégovine c. Yougoslavie) (C.I.J.
Recueil 1996 (II), p. 613-614, par. 26), relevant (ibid.) qu’elle en avait
fait de même dans son arrêt sur les exceptions préliminaires en l’aﬀaire du
Cameroun septentrional (Cameroun c. Royaume-Uni) (C.I.J. Recueil 1963,
p. 28), ainsi que dans son arrêt sur la compétence et la recevabilité en
l’aﬀaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique) (C.I.J. Recueil 1984,
p. 428-429, par. 83). Dans le premier arrêt susmentionné, la Cour a ainsi
rappelé que, « comme sa devancière, la Cour permanente de Justice inter-
nationale, [elle] a[vait] toujours eu recours au principe selon lequel elle ne
d[evait] pas sanctionner un défaut qui aﬀecterait un acte de procédure et
auquel la partie requérante pourrait aisément porter remède » (Applica-
tion de la convention pour la prévention et la répression du crime de géno-
cide (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 613, par. 26 ; les italiques sont de moi).
   24. Plus récemment, la Cour a invoqué ce même principe en 2008, dans
l’arrêt qu’elle a rendu au stade des exceptions préliminaires en l’aﬀaire
relative à l’Application de la convention pour la prévention et la répression
du crime de génocide (Croatie c. Serbie) (C.I.J. Recueil 2008, p. 412).
Après avoir « soulign[é] qu’un Etat qui décide de saisir la Cour d[evait]
vériﬁer avec attention que toutes les conditions nécessaires à la compé-
tence de celle-ci sont remplies à la date à laquelle l’instance est introduite »
(ibid., p. 438, par. 80), elle a néanmoins relevé qu’elle « a[vait] aussi fait
preuve de réalisme et de souplesse dans certaines hypothèses où les condi-
tions de [s]a compétence … n’étaient pas toutes remplies à la date de l’in-
troduction de l’instance, mais l’avaient été postérieurement » (ibid., p. 438,
par. 81). Se référant (ibid., p. 439, par. 82) au principe précité qui avait été
énoncé en l’aﬀaire des Concessions Mavrommatis en Palestine — selon
lequel la Cour « n’est pas tenue d’attacher à des considérations de forme
la même importance qu’elles pourraient avoir dans le droit interne » —,
elle a conclu que
     « ce qui import[ait], c’[était] que, au plus tard à la date à laquelle la
     Cour statu[ait] sur sa compétence, le demandeur [fût] en droit, s’il le
     souhait[ait], d’introduire une nouvelle instance dans le cadre de
     laquelle la condition qui faisait initialement défaut serait remplie. En

                                                                             56

           armes nucléaires et désarmement (op. ind. tomka)                 308

     pareil cas, cela ne servirait pas l’intérêt d’une bonne administration
     de la justice d’obliger le demandeur à recommencer la procédure
     — ou à en commencer une nouvelle — et il est préférable, sauf cir-
     constances spéciales, de constater que la condition est désormais
     remplie. » (Application de la convention pour la prévention et la répres-
     sion du crime de génocide (Croatie c. Serbie), exceptions prélimi-
     naires, arrêt, C.I.J. Recueil 2008, p. 441, par. 85.)
Pour expliquer la logique sous-tendant ce principe, la Cour a précisé que
     « c’[était] le souci d’économie de procédure, qui est une composante
     des exigences de bonne administration de la justice, qui justiﬁ[ait],
     dans les cas appropriés, l’application de la jurisprudence issue de
     l’arrêt Mavrommatis. Cette jurisprudence vise à éviter la multiplica-
     tion inutile des procédures. » (Ibid., p. 443, par. 89.)
   25. Si l’on considère que l’existence d’un diﬀérend est une condition
nécessaire à la compétence de Cour (ou plutôt, selon moi, à l’exercice de
cette compétence, ainsi que je l’ai précisé au paragraphe 12 ci-dessus),
aucune raison impérieuse ne fait obstacle à ce que le principe en question
soit appliqué à cette condition. Telle est, comme je l’ai déjà exposé, la
position qui fut adoptée en l’aﬀaire relative à Certains intérêts allemands,
à laquelle la Cour s’est référée dans une aﬀaire plus récente, celle qui a
opposé la Croatie à la Serbie (voir ibid., p. 439, par. 82), soulignant, de
fait, que « peu import[ait] la condition qui, à la date d’introduction de
l’instance, faisait défaut, empêchant ainsi la Cour, à ce moment-là, d’exer-
cer sa compétence, dès lors qu’elle a[vait] été remplie par la suite » (ibid.,
p. 442, par. 87).
   26. A mon sens, la jurisprudence de la Cour relative aux conditions aux-
quelles il doit être satisfait pour que celle-ci ait compétence appelle donc une
approche raisonnable, sans formalisme excessif, qui lui permette d’exercer sa
mission consistant à régler les diﬀérends que lui soumettent les Etats. Je ne
puis souscrire à l’idée selon laquelle, dans l’arrêt qu’elle a rendu en l’aﬀaire
relative à des Questions concernant l’obligation de poursuivre ou d’extrader
(Belgique c. Sénégal) (C.I.J. Recueil 2012 (II), p. 422), la Cour s’en serait
écartée. Dans cette aﬀaire, il était reproché au Sénégal de n’avoir pas traduit
M. Hissène Habré en justice pour qu’il réponde de certains actes commis
alors qu’il était président du Tchad. Dans les échanges diplomatiques anté-
rieurs à l’introduction de l’instance devant la Cour, la Belgique avait tou-
jours invoqué des obligations découlant de la convention contre la torture
(ibid., p. 444-445, par. 54). Ce n’est que dans la requête qu’avaient été for-
mulées des allégations de crimes contre l’humanité au titre du droit interna-
tional coutumier. Dans son arrêt, la Cour a conclu qu’il existait un diﬀérend
concernant « l’interprétation et l’application de l’article 6, paragraphe 2, et
de l’article 7, paragraphe 1, de la convention » (ibid., p. 444, par. 52), mais
que ce diﬀérend « n’était pas relatif à des manquements à des obligations
relevant du droit international coutumier » (ibid., p. 445, par. 55). Elle savait
qu’elle avait ainsi compétence au titre de la clause compromissoire ﬁgurant

                                                                              57

           armes nucléaires et désarmement (op. ind. tomka)                   309

au paragraphe 1 de l’article 30 de la convention contre la torture pour
connaître de l’instance introduite devant elle et pouvait, en conséquence,
régler le diﬀérend. Il était évident que la Belgique n’envisagerait pas de la
saisir à nouveau au sujet d’obligations découlant du droit international cou-
tumier ; de fait, le demandeur s’est félicité de l’arrêt et a fait partie des Etats
qui ont, aux côtés de l’Union africaine et de l’Union européenne, apporté
leur concours — notamment ﬁnancier — pour aider le Sénégal à s’y confor-
mer. Déployant de louables eﬀorts à cet eﬀet, ce dernier a inculpé M. Habré,
qui, par une décision rendue le 30 mai 2016, a été notamment reconnu cou-
pable de torture et condamné à une peine d’emprisonnement à perpétuité.
Plus d’un quart de siècle après les faits, les victimes ont ainsi enﬁn obtenu
que justice leur soit rendue. Au vu de ce qui précède, l’arrêt de la Cour en
l’aﬀaire relative à des Questions concernant l’obligation de poursuivre ou d’ex-
trader (Belgique c. Sénégal) se caractérise donc par sa sagesse, et non par un
formalisme excessif. La Cour a assurément fait preuve de prudence en n’ex-
cluant aucune évolution future en ce qui concerne les obligations de droit
international coutumier susceptibles de prescrire aux Etats de poursuivre les
auteurs présumés de crimes contre l’humanité.
   27. Il est vrai que, pendant un certain temps, les Iles Marshall ne se
sont pas montrées particulièrement actives, dans les enceintes multilaté-
rales, sur la question du désarmement nucléaire, notamment — pour des
raisons qu’il n’y a pas lieu d’expliciter — par les votes qu’elles ont expri-
més à cet égard au sein de l’Organisation des Nations Unies jusqu’en
2012. Il ressort toutefois du dossier de l’aﬀaire qu’elles ont, au moins
depuis 2013, revu leur position et manifesté leur mécontentement quant à
l’exécution — ou plutôt l’inexécution — de certaines obligations relatives
au désarmement nucléaire qui, selon elles, incombent aux puissances
nucléaires, dont l’Inde, notamment au titre du droit international coutu-
mier. Ainsi, au mois de septembre 2013, leur ministre des aﬀaires étran-
gères a, en des termes diplomatiques, « appel[é] instamment toutes les
puissances nucléaires [à] intensiﬁer leurs eﬀorts pour assumer leurs res-
ponsabilités en vue d’un désarmement eﬀectif réalisé en toute sécurité »
(voir arrêt, par. 46 ; les italiques sont de moi). Quoique je ne conteste pas
l’analyse qu’en fait la Cour, cette déclaration indique bien un changement
dans la position des Iles Marshall.
   28. En février 2014, tout en réitérant l’appel qu’elles avaient lancé à la
tribune de l’Organisation des Nations Unies en septembre 2013 à l’intention
de toutes les puissances nucléaires, les Iles Marshall ont aﬃrmé, de manière
plus directe, que « les Etats possédant un arsenal nucléaire ne respect[aient]
pas leurs obligations » quant aux « négociations multilatérales visant à créer
et à maintenir un monde dépourvu d’armes nucléaires [qui] auraient dû être
engagées depuis longtemps » (arrêt, par. 26). Cette accusation visait toutes
les puissances nucléaires, sans exception, comme l’a ensuite conﬁrmé le
dépôt, par les Iles Marshall, le 24 avril 2014, de neuf requêtes contre les neuf
Etats possédant ou supposés posséder pareilles armes. L’Inde participait à
cette conférence, qui s’est tenue à Nayarit, et l’allégation des Iles Marshall
visait incontestablement toutes les puissances nucléaires, dont le défendeur.

                                                                                58

          armes nucléaires et désarmement (op. ind. tomka)                 310

   29. A mon sens, un Etat n’est pas tenu, en droit international, d’infor-
mer un autre Etat de son intention d’introduire contre lui une instance
devant la Cour, et peut formuler ses griefs dans la requête, s’il estime
qu’un diﬀérend l’oppose à cet autre Etat ou que celui-ci manque à des
obligations internationales qui lui sont dues. Dans le système actuel de la
clause facultative, imposer pareille obligation de notiﬁcation préalable
risquerait de priver la Cour de sa compétence avant qu’une requête ne lui
soit soumise. Les déclarations faites en vertu du paragraphe 2 de l’ar-
ticle 36 du Statut sont souvent assorties d’une possibilité de retrait ou de
modiﬁcation avec eﬀet immédiat par simple notiﬁcation au Secrétaire
général de l’Organisation des Nations Unies, et l’on sait bien que certains
Etats ont, y compris tout récemment, modiﬁé leur déclaration pour empê-
cher tout autre Etat de saisir la Cour d’un diﬀérend particulier ou d’une
catégorie particulière de diﬀérends.

   30. La présente instance a clairement révélé qu’un diﬀérend existait
entre les Parties concernant l’exécution, par l’Inde, de certaines obliga-
tions relatives au désarmement nucléaire, qui, selon les Iles Marshall, lui
incombent au titre du droit international coutumier. Je suis donc d’avis
que la conclusion selon laquelle la Cour n’avait pas compétence au motif
qu’il n’existait pas de diﬀérend n’était pas justiﬁée. Pour se déclarer com-
pétente, la Cour aurait toutefois eu à examiner les autres exceptions d’in-
compétence soulevées par l’Inde. Compte tenu de la conclusion à laquelle
elle était parvenue, elle n’a pas jugé nécessaire de le faire.


                              II. Recevabilité

   31. A supposer que tous les arguments avancés par l’Inde pour contes-
ter la compétence de la Cour aient été rejetés, celle-ci aurait procédé à
l’examen de l’aﬀaire au fond, à condition que la requête et les demandes
qui y étaient formulées soient recevables. Or, je suis d’avis que, dans le
système peu satisfaisant qui régit aujourd’hui la compétence de la Cour,
la requête des Iles Marshall était irrecevable, et ce, en raison de la nature
des obligations de droit international coutumier qui, selon le demandeur,
existent dans le domaine du désarmement nucléaire.
   32. Si, dans la présente aﬀaire, les Iles Marshall n’invoquaient pas les
dispositions du traité de 1968 sur la non-prolifération des armes nucléaires
(ci-après, le « TNP »), puisque l’Inde n’y est pas partie, les obligations qui,
selon le demandeur, découlent du droit international coutumier vont dans
le même sens que l’article VI de cet instrument.
   33. L’article VI du TNP se lit comme suit :
       « Chacune des Parties au Traité s’engage à poursuivre de bonne foi
     des négociations sur des mesures eﬃcaces relatives à la cessation de
     la course aux armements nucléaires à une date rapprochée et au
     désarmement nucléaire, et sur un traité de désarmement général et
     complet sous un contrôle international strict et eﬃcace. »

                                                                            59

            armes nucléaires et désarmement (op. ind. tomka)                           311

  34. Lorsqu’elle a analysé cette disposition dans son avis consultatif, la
Cour a formulé ses vues comme suit :
        « La portée juridique de l’obligation considérée dépasse celle d’une
     simple obligation de comportement ; l’obligation en cause ici est celle
     de parvenir à un résultat précis — le désarmement nucléaire dans
     tous ses aspects — par l’adoption d’un comportement déterminé, à
     savoir la poursuite de bonne foi de négociations en la matière. »
     (Licéité de la menace ou de l’emploi d’armes nucléaires, avis consulta-
     tif, C.I.J. Recueil 1996 (I), p. 264, par. 99.)
La Cour a estimé qu’était en jeu une « double obligation » — celle « de
négocier et de conclure » (ibid., par. 100) —, soulignant que « toute
recherche réaliste d’un désarmement général et complet, en particulier
nucléaire, nécessit[ait] la coopération de tous les Etats » (ibid.).
   35. De fait, les « traités portant sur le désarmement ou interdisant l’em-
ploi d’armes particulières » ont été considérés comme des exemples de
traités « dont l’objectif ne peut être réalisé que par l’exécution, par toutes
les parties et de manière interdépendante, des obligations qui y sont énon-
cées » 4. A cet égard, un éminent auteur, devenu juge international, a
relevé ce qui suit :
        « Il est évident … dans le cadre d’un traité sur le désarmement, que
     chacun des Etats parties ne réduit sa puissance militaire que parce
     que les autres le font également, et qu’il le fait dans la même propor-
     tion. Toute inexécution ou violation grave du traité par l’une des
     parties menacerait l’équilibre militaire souvent fragile établi par cet
     instrument. » 5
Autrement dit, l’exécution d’une obligation par un Etat dépend de l’exé-
cution de cette même obligation par les autres Etats 6. Si l’existence d’obli-
gations coutumières telles qu’alléguées par les Iles Marshall devait être

    4 Bruno Simma et Christian J. Tams, « 1969 Vienna Convention, Article 60: Termi-

nation or suspension of the operation of a treaty as a consequence of its breach », dans
Olivier Corten et Pierre Klein (dir. publ.), The Vienna Convention on the Law of Treaties :
A Commentary, vol. II, Oxford University Press, 2011, p. 1365. Voir également Annuaire de
la Commission du droit international (2001), vol. II, deuxième partie, p. 127, paragraphe 13
du commentaire de l’article 42, ou James Crawford, The International Law Commission’s
Articles on State Responsibility: Introduction, Text and Commentaries, Cambridge Univer-
sity Press, 2002, p. 259.
    5 Linos-Alexander Sicilianos, « The Classiﬁcation of Obligations and the Multilateral

Dimension of the Relations of International Responsibility » (2002), Journal européen de
droit international, vol. 13, no 5, p. 1134.
    6 Les commentaires des articles sur la responsabilité des Etats comprennent une descrip-

tion fort juste de la nature de cette obligation, « dont l’exécution par chacune des parties
dépend eﬀectivement de son exécution par chacune des autres parties, et exige cette exécu-
tion », Annuaire de la Commission du droit international (2001), vol. II, deuxième partie,
p. 127, paragraphe 13 du commentaire de l’article 42 ; voir également James Crawford,
The International Law Commission’s Articles on State Responsibility: Introduction, Text and
Commentaries, Cambridge University Press, 2002, p. 259.

                                                                                         60

          armes nucléaires et désarmement (op. ind. tomka)                 312

établie, ces considérations n’en seraient que plus généralement valables.
Dans le domaine du désarmement nucléaire, il n’est pas réaliste de s’at-
tendre à ce qu’un Etat prenne des mesures unilatérales. Le droit interna-
tional ne l’impose d’ailleurs pas. S’agissant des obligations conventionnelles
énoncées dans le TNP, il prescrit simplement d’atteindre l’objectif du
désarmement par des négociations de bonne foi et la coopération de tous
les Etats. Si elles étaient établies, les obligations coutumières en la matière
iraient très probablement dans le même sens.
   36. L’objectif supérieur et primordial consistant à débarrasser le monde
des armes nucléaires, qui emporte l’adhésion de la très grande majorité
des nations — si ce n’est de toutes —, ne pourra être réalistement atteint
qu’en trouvant un équilibre entre les intérêts en matière de sécurité des
Etats concernés, notamment l’ensemble des puissances nucléaires et les
autres Etats dotés de capacités militaires importantes.
   37. Sans doute conscientes de cette réalité, les Iles Marshall avaient
déposé des requêtes contre toutes les puissances nucléaires en alléguant
que celles-ci manquaient aux obligations qui leur incombent au titre du
TNP ou du droit international coutumier. Six d’entre elles ne sont pas
parties à des instances devant la Cour, n’ayant pas, ainsi que les y invi-
taient les Iles Marshall, accepté sa compétence en vertu du paragraphe 5
de l’article 38 du Règlement.
   38. Pour rechercher si un Etat possédant des armes nucléaires s’ac-
quitte de ses obligations en matière de désarmement, y compris toute
obligation de négocier de bonne foi, il y a lieu de prendre en considéra-
tion l’attitude des autres puissances nucléaires à l’égard des mêmes obli-
gations qui leur incombent ou sont susceptibles de leur incomber. Ce n’est
qu’à la lumière des positions adoptées par d’autres Etats et de l’inﬂuence
que celles-ci exercent nécessairement que la Cour peut sérieusement
apprécier le comportement d’un Etat particulier et déterminer si celui-ci
est disposé, en poursuivant des négociations de bonne foi, à œuvrer en
vue de l’objectif du désarmement nucléaire. Cela ne revient pas à dire que
la détermination de la responsabilité du défendeur suppose de déterminer
préalablement celle d’Etats tiers — auquel cas le principe de l’Or moné-
taire s’appliquerait —, la question étant plutôt, dans ce contexte, de
savoir si la Cour peut examiner le comportement d’un Etat donné sans
considérer et comprendre les positions adoptées par les Etats tiers avec
lesquels ce dernier (le défendeur, dans la présente aﬀaire) aurait dû négo-
cier, et avec lesquels il devrait convenir des mesures à mettre en œuvre par
l’ensemble des parties concernées en vue d’atteindre l’objectif général du
désarmement nucléaire.
   39. Les questions soulevées en la présente espèce n’étaient pas de nature
bilatérale. Je suis convaincu que la Cour ne pouvait se livrer à un examen
sérieux du comportement de l’Inde dès lors que d’autres Etats — dont le
comportement aurait été, lui aussi, nécessairement en cause — n’étaient
pas présents devant elle pour expliquer leurs positions et leurs actes.
   40. La présente aﬀaire illustre les limites de la mission de la Cour, qui
est issue de l’arbitrage international, traditionnellement axé sur les diﬀé-

                                                                            61

          armes nucléaires et désarmement (op. ind. tomka)              313

rends bilatéraux. Le Statut de la Cour est expressément fondé sur celui de
sa devancière, la Cour permanente de Justice internationale. Lorsque ce
premier texte fut rédigé en 1920, les principales puissances s’opposèrent à
l’idée de conférer à la Cour permanente une juridiction obligatoire, oppo-
sition qui se manifesta de nouveau en 1945, lors de la création de la Cour
internationale de Justice en tant qu’organe judiciaire principal de l’Orga-
nisation des Nations Unies. Si les fondateurs de l’Organisation avaient
doté la Cour d’une juridiction obligatoire universelle, tous les Etats
Membres y auraient été soumis. Rien n’aurait alors pu faire obstacle à ce
que la Cour exerce pleinement sa compétence et contribue ainsi à la réali-
sation des buts et des objectifs de l’Organisation.
   41. A mon sincère et profond regret, je me vois contraint de conclure
que l’absence à l’instance des autres puissances nucléaires empêchait la
Cour d’examiner, dans le contexte multilatéral qui les caractérise — et qui
est également déterminé par les positions adoptées par ces autres Etats —,
les demandes présentées par les Iles Marshall, et que, partant, la requête
était irrecevable. C’est la raison pour laquelle je me suis rallié à ceux de
mes collègues qui ont conclu que la Cour ne pouvait procéder à l’examen
de l’aﬀaire au fond.

                                                  (Signé) Peter Tomka.




                                                                         62

